             Case 2:17-cv-00412-MAK Document 138 Filed 11/19/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STEPHEN MIDDLEBROOKS                               CIVIL ACTION

                        v.                          NO. 17-412

 TEVA PHARMACEUTICALS USA,
 INC.


                                             ORDER
       AND NOW, this 19th day of November 2018, following the return of the jury's verdict in

open court in favor of the Plaintiff and against the Defendant, and to further allow consideration

ofreasonable attorneys' fees and costs, it is ORDERED:


        1.       Parties may move for post-trial relief on or before December 17, 2018 with

responses due no later than January 4, 2019; and,

       2.        To allow consideration ofreasonable attorneys' fees and costs after the briefing of

post-trial motions, parties may move for attorneys' fees and costs with a comparator affidavit on

reasonableness no later than January 28, 2019, with responses due within fourteen (14) days of

the motion for reasonable fees and costs.
